Citation Nr: 1307611	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  10-19 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  He received various decorations evidencing combat, including the Combat Medical Badge, the Purple Heart Medal, and the Silver Star Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for bilateral hearing loss and for tinnitus.  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is the result of exposure to acoustic trauma during his active service.  

2.  The Veteran's current tinnitus is the result of exposure to acoustic trauma during his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefits sought on appeal as to the issues of entitlement to service connection for bilateral hearing loss and for tinnitus.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Impaired hearing will be considered to be a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

One requirement for service connection is the current existence of the claimed disability.  With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the current existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2011), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has bilateral hearing loss and tinnitus that are related to service.  He specifically maintains that he was exposed to noise from helicopters, tanks, rifle fire, small arms fire, mortar fire, and grenade explosions while serving in combat as a medical corpsman in Vietnam.  He reports that, on one occasion, an enemy mortar exploded near him, knocked him semi-conscious, and caused him to suffer hearing loss and ringing in the ears for a period of time.  The Veteran essentially reports that his bilateral hearing loss and tinnitus were first experienced during service and have continued since service.  

The Veteran served on active duty from September 1966 to September 1968.  He received various decorations evidencing combat, including the Combat Medical Badge, the Purple Heart Medal, and the Silver Star Medal.  His DD Form 214 indicates that his occupational specialty was medical corpsman.  

The Veteran's service treatment records do not specifically show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385 (pursuant to the enlistment and separation examinations) and do not show complaints, findings, or diagnoses of tinnitus.  There is no evidence of record of hearing loss within the year after service as required for a presumption of service connection.  

The first post-service of any possible bilateral hearing loss and tinnitus is in April 2009.  

An April 2009 VA audiological consultation report noted that the Veteran reported that he had a gradual decline in hearing sensitivity over the previous forty years.  The Veteran indicated that he felt that his right ear was worse than his left ear.  He stated that his family was constantly telling him that he was not hearing well.  The Veteran also maintained that he had a constant noise/static tinnitus.  He reported that his tinnitus was worse in quiet situations and that it did not significantly impact his daily functioning.  It was noted that the Veteran had a positive history of military noise exposure as a combat medic in Vietnam and occupational noise exposure in a manufacturing plant.  The Veteran denied that he used any hearing protection and he denied that he had a history of any ear diseases or vertigo.  As to a diagnosis, the examiner indicated that a diagnostic pure tone air and bone evaluation revealed normal hearing from 250 to 2000 Hertz, and mild to moderate sensorineural hearing loss from 3000 to 8000 Hertz, in both ears.  

An August 2009 VA audiological examination report indicated that the Veteran's claims file was reviewed.  The Veteran reported that his bilateral hearing loss began twenty or thirty years earlier.  He stated that his family and friends had been telling him for years that he could not hear and that he talked too loud.  The Veteran reported that he specifically had difficulty with understanding speech with background noise, as well as with hearing the television and programs on the radio.  It was noted that the Veteran was fitted with hearing aids in April 2009.  The Veteran indicated that he felt that his hearing aids significantly improved his hearing ability.  He stated that his hearing loss was often frustrating, but not debilitating.  The Veteran also reported that he had a constant whooshing tinnitus, bilaterally.  He stated that the tinnitus was more noticeable in quiet surroundings.  It was noted that the Veteran rated his tinnitus as a six out of ten in terms of loudness.  The Veteran related that his tinnitus was often frustrating, but that it was not debilitating.  

The Veteran reported that he served in the Army from October 1966 to October 1968 as a combat medic in the 1st Armored Division.  He maintained that he had service noise exposure from artillery, tanks, rifle fire, rockets, and mortars.  He reported that at least one mortar exploded within 10 feet of him in February 1968 and caused significant tinnitus that had remained since that time.  The Veteran stated that he served for one year in Vietnam and that no hearing protection was provided during his period of service.  It was noted that the Veteran also reported that he had occupational noise exposure from work on an assembly line at IBM for twenty-eight years.  He indicated, however, that the assembly line was minimally noisy and that, therefore, no hearing protection was used.  The Veteran denied that he had any history of recreational noise exposure.  He also denied a history of any ear diseases, head trauma, or ear trauma.  

The examiner reported results that were indicative of a hearing loss disability in both ears as defined by 38 C.F.R. § 3.385.  As to diagnoses, the examiner reported that pure tone air and bone conduction tests revealed normal hearing from 250 to 2000 Hertz, with moderate sensorineural hearing loss from 3000 to 8000 Hertz, in the right ear, and normal hearing from 250 to 2000 Hertz, with moderate sensorineural hearing loss, from 3000 to 8000 Hertz, in the left ear.  The examiner stated that the word recognition ability was excellent in both ears.  

The examiner reported that upon entrance and separation from the Army, the Veteran's audiological evaluations yielded normal hearing, bilaterally.  The examiner indicated that there was no evidence of disabling hearing loss at the time of the Veteran's discharge from service.  The examiner referred to tables from the American National Standards Institute (ANSI) concerning normally occurring age-related hearing loss.  The examiner stated that the tables showed that the Veteran's hearing pattern was following a normal age-related decline.  The examiner commented that the Veteran's normal hearing upon separation indicated that although he currently exhibited disabling hearing impairment, it was not at least as likely as not that his current hearing loss was the result of noise exposure and other conditions encountered while in the military.  The examiner noted that the Veteran also reported that he had constant tinnitus.  The examiner maintained that the Veteran's tinnitus was not at least as likely as not due to noise and other conditions encountered while in the military as there was no evidence in the record that the Veteran was treated for, or complained of, tinnitus.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

The examiner, pursuant to the August 2009 VA audiological examination report, reviewed the Veteran's claims file and commented that that the Veteran's normal hearing upon separation indicated that although he currently exhibited disabling hearing impairment, it was not at least as likely as not that his current hearing loss was the result of noise exposure and other conditions encountered while in the military.  The examiner also indicated that the Veteran's tinnitus was not at least as likely as not due to noise and other conditions encountered while in the military as there was no evidence in the record that the Veteran was treated for, or complained of, tinnitus.  The examiner did not address the fact that as the Veteran served in combat, he may be presumed to have been exposed to acoustic trauma during service.  See 38 C.F.R. § 1154(b).  Additionally, the examiner did not discuss the Veteran's reports that he had hearing loss and tinnitus in service and that he had hearing loss and tinnitus since service.  The Veteran is competent to report that he had hearing problems and ringing in the ears in service and hearing loss and ringing in the ears since service, which he has alleged in this matter.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Further, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  The Board finds that the opinions provided by the examiner at the August 2009 VA audiological examination have no probative value in this matter.  

The medical evidence shows that the Veteran is currently diagnosed with bilateral hearing loss and tinnitus.  As the Veteran was awarded the Combat Medical Badge, the Purple Heart Medal, and the Silver Star Medal, awards indicative of participation in combat, he was likely exposed to acoustic trauma given such exposure is consistent with the circumstances, conditions, and hardships of that service.  See U.S.C.A. § 1154(b).  Additionally, the Board finds that the Veteran is competent to report observing hearing loss and tinnitus both during and since serving in combat in Vietnam, and that his account of having hearing loss and tinnitus since that time is credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Service connection for bilateral hearing loss and tinnitus is warranted.  





ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


